United States Court of Appeals
                                                                             Fifth Circuit

                                                                          FILED
                                                                         April 5, 2005
                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                   Charles R. Fulbruge III
                           _____________________                           Clerk
                                No. 04-51238
                           _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
MARIO FRANCISCO GONZALEZ-SALAZAR also known as, Mario
Salazar-Gonzalez
                   Defendant - Appellant
                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                             3:04-CR-1580-ALL
                          ---------------------
Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

      IT IS ORDERED that the appellee’s unopposed motion to vacate

the sentence is GRANTED.



      IT IS FURTHER ORDERED that the appellee’s unopposed motion

to remand the case to the United States District Court, for the

Western District of Texas, El Paso Division, for resentencing is

GRANTED.



      IT    IS   FURTHER   ORDERED   that   the   appellee’s    alternative


      *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
unopposed motion to extend the time to file the appellee’s brief

14 days from the court’s denial of appellee’s motion to vacate

and remand is DENIED as moot.